DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-6 are deleted. 
The Examiner notes that claims 7, 10-13 and 16-20 are amended. 
The Examiner notes that claims 7-20 are pending. 
The Examiner acknowledges the Terminal Disclaimed filed 6/3/2021.

Response to Arguments
Applicant's arguments, filed 10/27/2020, with respect to the 35 USC § 112(a) rejections of claims 7-20 have been considered are persuasive; therefore the rejections have been withdrawn.
Applicant's arguments, filed 10/27/2020, with respect to the 35 USC § 112(b) rejections of claims 7-20 have been considered are persuasive; therefore the rejections have been withdrawn.
Applicant's arguments, filed 10/27/2020, with respect to the 35 USC § 103 rejections of claims 7-20 have been considered are persuasive; therefore the rejections have been withdrawn. 

Allowable Subject Matter
The Examiner notes that claims 7-20 are allowable.
Claims 7-20 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses assigning data statuses to the event data according to time periods when target variable values for each entity reflects either a desired status or an undesired status as recited in claims 7 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.  The examiner can normally be reached on M-F, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2862